DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 35-38, 40, 42, 45, 57, 79-82, 84, and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “cationic lipid.” It is unclear how this phrase is to be interpreted, rendering the claim to be indefinite. The examiner presents the following argument explaining why the phrase “cationic lipid” is indefinite.
Introduction to Indefiniteness Rejection: As an initial matter, the phrase “cationic lipid” is an ordinarily well-known term in the art. Nevertheless, a claim, as well as a claim term, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03, second paragraph. In this case, there is an inconsistency between the term “cationic lipid” and later recitations in claim 1, along with the instant specification, and this inconsistency renders the term “cationic lipid” to be indefinite. This issue is explained in greater detail below.
Explanation of the “Ordinary” Definition of the Phrase “Cationic Lipid:” As an initial matter, the skilled artisan would have understood that, under the ordinary definition in the art, the term “cationic” means positively charged. The skilled artisan would have also understood that the term “lipid” refers to a chemical structure comprising a hydrophilic and/or polar headgroup covalently bound to a hydrophobic, non-polar tail. Nevertheless, the examiner notes the following.
First of all, the examiner notes that under the ordinary definition in the art, a zwitterionic lipid is not a cationic lipid. The term “zwitterionic” refers to a compound having both a negative and positive charge. For example, phosphatidylcholine is a lipid having a negative charge from a phosphate group and a positive charge from a quaternary ammonium. The skilled artisan would have been aware that a cationic lipid differs from a zwitterionic lipid, at least because a cationic lipid can interact with a cell membrane and deliver active agents intracellularly in the manner that a zwitterionic lipid cannot.
Secondly, the examiner notes that the skilled artisan would have been well-aware that chemical moieties such as amines, carboxylic acids, and phosphate groups become protonated under acidic conditions and deprotonated under basic conditions. For example, stearylamine is a lipid comprising an C18 stearyl group attached to a primary amine. The skilled artisan would have been aware that stearylamine would have been cationic at neutral and acidic pH because the amine group would have been protonated and positively charged under such conditions, but would have been neutral under basic pH because the amine group would have been deprotonated and neutrally charged under such conditions. As such, whether a lipid is positively charged (i.e. cationic) may depend upon the pH of its surroundings.
Explanation of Instant Claims: Instant claim 1 is drawn to a compound with the following chemical structure.

    PNG
    media_image1.png
    258
    154
    media_image1.png
    Greyscale

Claim 1 recites that X2-5 may be oxygen, and R2-5 may be hydrogen; however, claim 1 requires that at least one of R2, R3, R4, and R5 is a long chain alkyl. 
First Reason Claims Are Indefinite – Impact of Negatively Charged Phosphate: The skilled artisan would have been aware that a phosphorus atom attached to an oxygen atom can result in negative charge at neutral pH. The examiner also notes that the pKa of phosphate groups is often close to physiological pH.
As such, it is unclear whether a compound in which X1 has a positive charge at neutral pH; however, at least one of the phosphonate groups has a negative charge would be within the scope of the required cationic lipid. Such a lipid would have ordinarily been considered zwitterionic rather than cationic; however, in view of the requirements of the instant claims, it would have been unclear whether such a lipid would have been within the scope of the claimed cationic lipid.
Second Reason Claims Are Indefinite – Apparently Non-Cationic X1 and R1 Groups: The instant claims recite the above-reproduced structure, and recite various moieties that can read on X1 and R1. These moieties are the following.

    PNG
    media_image2.png
    53
    542
    media_image2.png
    Greyscale
 and

    PNG
    media_image3.png
    30
    487
    media_image3.png
    Greyscale

The examiner notes that various moieties shown here do not include a chemical functional group that can be positively charged or protonatable between pH 0-14. For example, a compound wherein e.g. X1 is -CH3 and R1 is -H would not have had a positively charged group at pH values between 0-14 because neither of these functional groups can be protonated. As such, it is unclear if a lipid in which e.g. X1 is -CH3, R1 is -H, and R2-5 are long chain alkyl groups would have read on the required cationic lipid because such a lipid would not have comprised a cationic group based upon the “ordinary” definition of the term “cationic.”
Claim Interpretation in view of Indefiniteness: In the case of indefinite claims, the examiner must state on the record as to how the claim is to be interpreted for the purposes of further examination. See MPEP 2173.06(I). The following is a statement of how the instant claims will be interpreted for further examination in view of their indefiniteness issues.
For the purposes of examination under prior art, the phrase “cationic lipid” is understood to read on only lipids that would have had a net positive charge at a pH 6.5 or higher. The examiner has chosen pH 6.5 or higher as a relevant pH for determining whether a lipid is cationic because this is the pH at which delivery of nucleic acids intracellularly using cationic liposomes is most likely to occur (e.g. as of instant claim 45). The examiner has chosen pH 6.5 as a relevant pH in regard to cases wherein there is delivery to an acidic tumor microenvironment, as some tumors have a microenvironment with a pH of 6.5, as of Short (US 2017/0247685 A1), paragraph 0456.
The examiner notes that, for the purposes of examination in view of the indefiniteness issues, compounds lacking functional groups which are positively charged are not understood to read on the claimed invention. For example, a compound in which L1 is a covalent bond, X1 is a methyl group, R1 is hydrogen, X2-5 are oxygens, and R2-5 are hydrogen atoms or alkyl groups is not understood to read on the claimed invention even though all of these functional groups are within the claim scope. This is because the resultant compound would not have been cationic, as it would have lacked an amine, quaternary ammonium, or other protonated or protonatable group.
The examiner further notes that lipids which are zwitterionic are not understood to read on the required cationic lipid at least because the art as a whole distinguishes between zwitterionic and cationic lipids. Also, a zwitterionic lipid would not have been capable of fusing with a cell membrane and delivering a payload intracellularly in the manner of a cationic lipid.
Additional Note Regarding Pyridine: The examiner additionally notes that for the purposes of examination under prior art in view of the indefiniteness issues, the following lipid disclosed on page 52 of the instant specification is not understood to be within the claim scope based upon the examiner’s interpretation of the phrase “cationic lipid” in view of the indefiniteness issues.

    PNG
    media_image4.png
    175
    141
    media_image4.png
    Greyscale

The reason that the above-reproduced lipid would not have been understood to have been cationic is because the skilled artisan would have expected this lipid to have been neutrally charged at physiological pH, even if all of R2-5 are uncharged long-chain alkyl groups. This is because the above-reproduced lipid comprises a pyridine rather than an aliphatic amine. Protonated pyridines are understood by the examiner to have pKa values in the range of about 5.2-5.5. See e.g. Ngo et al. (US 2007/0135626 A1), paragraph 0012, which teaches a pKa of 5.2-5.5 for pyridinium salts. As such, the skilled artisan would have expected the above-reproduced lipid to have been non-cationic at pH values encountered during normal physiological use, which is closer to a pH value of 7.5. Additionally, the skilled artisan would have expected the above-reproduced lipid to have been non-cationic in an acidic tumor microenvironment of pH 6.5.
Claims Not Rejected as Indefinite: This rejection does not apply to claims 32 and 76 as these claims recite a lipid that is clearly cationic.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 32, 35-38, 40, 42, 45, 57, 76, 79-82, 84, and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain compounds, does not reasonably provide enablement for the full scope of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01(a). The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by MPEP 2164.01(a) and are set forth below.
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved; see MPEP 2164.03. Keeping that in mind, the factors set forth in MPEP 2164.01 are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level (B)-(E)

The examiner notes the following regarding the nature of the invention. First, the claimed invention is drawn to a cationic lipid. The intended use of the lipid appears to be within a cationic liposome intended for the delivery of a nucleic acid therapeutic agent, which is a well-known use for cationic lipids.
The examiner notes the following regarding the chemical structure of claim 13, which is reproduced below.

    PNG
    media_image5.png
    211
    160
    media_image5.png
    Greyscale

The above-reproduced structure actually appears to be a derivative of the bisphosphonate drug known as ibandronate (or ibandronic acid). Had all of R2-5 been hydrogen, the resultant structure would have been ibandronate or ibandronic acid. However, as at least one of R2, R3, R4, and R5 is a long chain alkyl group, the resultant structure is a derivative of ibandronic acid. In view of this, the examiner conducted a search based upon derivatized bisphosphonates.
The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Vachal et al. (Journal of Medicinal Chemistry, Vol. 49, 2006, pages 3060-3063). Vachal et al. (hereafter referred to as Vachal) is drawn to derivatives of the bisphosphonate alendronate, as of Vachal, page 3060, title and abstract, wherein alendronate is similar to ibandronate in that both are nitrogenous bisphosphonates. Vachal teaches alkylation of the bisphosphonate, but teaches that rearrangement into an undesired product can occur, as of Vachal, page 3060, right column, bottom paragraph.

    PNG
    media_image6.png
    427
    732
    media_image6.png
    Greyscale

Vachal illustrates this problem schematically, as of page 3061, left column, relevant figures reproduced below, with annotation by the examiner.

    PNG
    media_image7.png
    307
    733
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    209
    663
    media_image8.png
    Greyscale

Vachal teaches that most preparation methods appear to produce both desired and rearranged product, though some preparation methods may have prepared only rearranged product, as of Vachal, page 3061, left column, Table 1, reproduced below.

    PNG
    media_image9.png
    483
    734
    media_image9.png
    Greyscale

The examiner; however, takes the position that the quantitative determinations set forth in the above-reproduced table may not accurate. This determination is made in view of the fact that integration of peak area is often used in proton NMR to determine quantitation. However, such integration does not appear to be accurate in 31P NMR due to an “inconsistent nuclear Overhauser effect.” See e.g. Vitova et al. (Progress in Lipid Research 83 (2021) 101111, pages 1-18), page 13, left column, section 4.5.
Various chemical reactions, especially on the bottom line of the above-reproduced table, appear to have produced rearranged product. This would appear to indicate that the preparation of a tetraalkyl bisphosphonate would have been highly unpredictable due to the competition of the side-reaction indicated above.
The examiner further notes that Vachal differs from the claimed invention because the alkyl groups which are reacted with the bisphosphonate in the above-reproduced example are ethyl groups, whereas the instant claims require that at least one of the alkyl groups be between C6 and C30. Vachal does not appear to provide motivation for the skilled artisan to have (a) increased the length of the alkyl group, and (b) to have used the derivatized alendronate in a liposome encapsulating mRNA. 
 		

The breadth of the claims (A)
Instant claim 1 appears to be very broad in that it includes a wide variety of chemical structures. This is particularly relevant because Vachal indicates that various nuances of the chemical structure of the bisphosphonate appear to affect the ability of the bisphosphonate to be reacted without rearrangement. In support of this position, the examiner cites Vachal, page 3061, left column, relevant text reproduced below.

    PNG
    media_image10.png
    322
    727
    media_image10.png
    Greyscale

As such, the above-reproduced text would appear to indicate that the chemical identity of the functional group known as “X1” in the chemical structure of claim 1 would appear to have a significant effect on whether the desired product or the rearranged product is produced.

3.	The amount of direction or guidance provided and the presence or absence of working examples (F)-(G)
	
The instant specification provides a working example on page 173, relevant text reproduced below.

    PNG
    media_image11.png
    695
    664
    media_image11.png
    Greyscale

This is the only working example directed to the preparation of the recited lipid, as example 2 is directed to preparing a liposome from said lipid.
The above example is deficient at least because there is no actual proof that the product made in the above example is the claimed compound rather than the compound rearranged in the manner of structure (5) of scheme 1 of Vachal.
The skilled artisan would have expected that the above-reproduced reaction scheme would have produced rearranged product rather than non-rearranged product. This is because Vachal takes the position that a pH greater than 8 would have resulted in rearranged product. See Vachal, page 3060, right column, bottom paragraph, reproduced above, in which Vachal teaches that a pH greater than 8 or a temperature greater than 60ºC would have produced rearranged product. In the case of the example in the instant application, the skilled artisan would have expected the pH to have exceeded 8 due to the presence of DMAP, which is basic and would have increased the pH to have been above 8.
Third, the above example fails to provide proof of enablement for the full claim scope because the skilled artisan would not have expected that the method of making the compound above would have successfully produced the desired product (rather than the rearranged product) had a different nitrogen containing functional group been used in place of ibandronate.
As such, the specification provides no direction or guidance for practicing the claimed invention in its “full scope”.

4.	The quantity of experimentation necessary (H)

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably made in their full scope, as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.


5. Additional Notes for Applicant’s Response – 31P NMR:
The examiner notes the following, which applicant may find relevant in regard to applicant’s response. This may be relevant if applicant chooses to submit data in the form of 31P NMR to show the formation of the desired product as opposed to the rearranged product.
First, based upon the examiner’s best understanding, 31P NMR appears to be useful in distinguishing this product: 
    PNG
    media_image12.png
    84
    134
    media_image12.png
    Greyscale
 from this product 
    PNG
    media_image13.png
    95
    152
    media_image13.png
    Greyscale
. This is because 31P NMR appears useful in distinguishing phosphonates (as in desired product #4) from phosphates (as in undesired product #5). See Godinot et al. (Scientific Reports, 6:21760, DOI: 10.1038/srep21760, 2016, pages 1-11). Godinot et al. (hereafter referred to as Godinot) teaches that phosphates and phosphonates have different chemical shifts, as of Godinot, page 3, figure 2, reproduced below.

    PNG
    media_image14.png
    588
    1052
    media_image14.png
    Greyscale

As such, the skilled artisan would likely have been able to have distinguished between phosphonates and phosphates via 31P NMR. This is particularly relevant because the desired product has only phosphonates whereas the rearranged product has both phosphonates and phosphates.
However, as explained above, quantitation via 31P NMR may not be accurate. This determination is made in view of the fact that integration of peak area is often used in proton NMR to determine quantitation. However, such integration does not appear to be accurate in 31P NMR due to an “inconsistent nuclear Overhauser effect.” See e.g. Vitova et al. (Progress in Lipid Research 83 (2021) 101111, pages 1-18), page 13, left column, section 4.5.
 

Cited Prior Art – No Rejection
As a relevant prior art reference, the examiner cites Sahin et al. (US 2016/0250323 A1). Sahin is drawn to lipid particles comprising RNA, as of Sahin, title and abstract. Said RNA would have encoded an antigen, as of Sahin, paragraph 0011. Said composition would have comprised a cationic lipid and a neutral lipid, as of Sahin, paragraphs 0033-0034.
Sahin is particularly relevant to the claimed invention because Sahin teaches bisphosphonates, as of Sahin, paragraphs 0019, 0116-0117, 0168, and claims 11-12 of Sahin. The examiner takes the position that structure (I) of the instant claims is drawn to a substituted bisphosphonate. As Sahin teaches both the bisphosphonate as well as the cationic lipid containing particle, Sahin is in the field of the instantly claimed invention. Nevertheless, Sahin does not read on the claimed subject matter for at least the following reasons.
First, the purpose of the bisphosphonate in Sahin appears to be as an adjuvant to stimulate δT-cells, as of Sahin, paragraph 0168. There is no recognition in Sahin that the bisphosphonate itself can be a cationic lipid. In fact, Sahin also teaches non-bisphosphonate lipids (such as DOTAP and/or DOTMA) as cationic lipids, as of Sahin, paragraph 0033, which would appear to indicate that Sahin does not intend that the bisphopshonates themselves be cationic lipids.
Sahin differs from the claimed invention because the bisphosphonate of Sahin appears to fail to include the following limitation required by claim 1.

    PNG
    media_image15.png
    55
    580
    media_image15.png
    Greyscale

R2-5 refer to the following portion of the claimed structure of claim 1, which is reproduced below.

    PNG
    media_image16.png
    254
    150
    media_image16.png
    Greyscale

  As such, the instant claims require a long-chain alkyl group to be attached to at least one atom that is bonded to a phosphorus atom in the bisphosphonate. This is not taught by Sahin. In view of the lack of the required long-chain alkyl group, the bisphosphonates of Sahin would not have been lipids. Therefore, the lipid nanoparticles comprising bisphosphonates of Sahin do not appear to read on the claimed invention because the bisphosphonates of Sahin are not lipids.
The skilled artisan would not have been motivated to have functionalized the bisphosphonate of Sahin to have covalently bound a long chain alkyl group to a phosphorus-attached oxygen atom in the bisphosphonate of Sahin. The reason for this lack of motivation is made in view of Vachal et al. (Journal of Medicinal Chemistry, Vol. 49, 2006, pages 3060-3063), cited above, which indicates that alkylated bisphosphonates are subject to chemical rearrangement. The skilled artisan would not have been motivated to have modified the bisphosphonate of Sahin in a manner that would have rendered it more likely to undergo chemical rearrangement.
Furthermore, even if, purely en arguendo, the skilled artisan would have been motivated to have derivatized the bisphosphonate of Sahin to have been more hydrophobic and/or lipophilic (and there does not appear to be an indication that the skilled artisan would have been motivated to have done this), the skilled artisan may have been motivated to have hydrophobically modified the bisphosphonate at a different portion of the molecule as compared with the portion of the molecule that is hydrophobically derivatized in the claimed invention. In support of this position, the examiner cites Lu et al. (Drug Development and Industrial Pharmacy, Vol. 3(7), 2011, pages 656-663). Lu et al. (hereafter referred to as Lu) is drawn to the synthesis of lipophilic alendronate derivatives against osteoporosis, as of Lu, page 656, title and abstract. However, Lu teaches derivatizing the bisphosphonate at a different part of the molecule as compared with the claimed invention. This is evident as of Lu, page 658, figure 1, reproduced below.

    PNG
    media_image17.png
    368
    986
    media_image17.png
    Greyscale

As such, Lu teaches bisphosphonate derivatization in a completely different part of the molecule as compared with the claimed invention. As such, had the skilled artisan been motivated to have hydrophobically derivatized the bisphosphonate of Sahin in the manner taught by Lu, the skilled artisan would have been motivated to have derivatized the bisphosphonate in a manner that would have compromised the cationic character of the bisphosphonate and would have failed to have derivatized the bisphosphonate at the position therein that is required to be derivatized by the instant claims. Therefore, even if, purely en arguendo, the skilled artisan were motivated to have modified the bisphosphonate of Sahin, this modification would not have led to the claimed subject matter.
As an additional relevant reference, the examiner cites Rogers (US 2013/0066086 A1). Rogers is drawn to chemically modified phosphonate conjugates, as of Rogers, title and abstract. The chemical structure of claim 1 of Rogers is reproduced below next to the chemical structure of instant claim 1, both with annotation by the examiner.

    PNG
    media_image18.png
    189
    386
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    260
    226
    media_image19.png
    Greyscale

As such, in the Rogers reference, there are three atoms separating the two phosphorus atoms of the two phosphonate groups. In contrast, in the instantly claimed invention, there is only a single atom separating the phosphorus atoms of the phosphonate groups.
As such, the compounds of Rogers do not read on the claimed invention. Rogers is also relevant because the examiner understands the teachings of Rogers to be insufficient to show that the instantly claimed invention is enabled for at least the following reasons.
Rogers teaches the synthesis of alkylated phosphonates, apparently without rearrangement to phosphates. However, this does not mean that the alkylated phosphonates of the claimed invention would not have been subject to rearrangement to phosphates simply because the alkylated phosphonates of Rogers do not undergo rearrangement. This is because the chemical structure of Rogers is different from the claimed chemical structure. In order to best illustrate this point, the examiner has reproduced below figure 3 of Vachal as of page 3060 of Vachal annotated by the examiner.

    PNG
    media_image20.png
    266
    663
    media_image20.png
    Greyscale

In both Vachal and the instantly claimed invention, there are nearby phosphorus and oxygen atoms that allow for the relevant rearrangement to occur. In contrast, in Rogers, there are no nearby phosphorus and oxygen atoms. As such, that Rogers was able to alkylate a phosphonate without incurring rearrangement to phosphate does not mean that the skilled artisan would have been capable of making the claimed bisphosphonate without incurring rearrangement to phosphate without undue experimentation.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612